Name: Commission Implementing Decision (EU) 2019/873 of 22 May 2019 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for financial year 2018 (notified under document C(2019) 3817)
 Type: Decision_IMPL
 Subject Matter: EU finance;  accounting;  economic geography;  agricultural policy
 Date Published: 2019-05-28

 28.5.2019 EN Official Journal of the European Union L 140/103 COMMISSION IMPLEMENTING DECISION (EU) 2019/873 of 22 May 2019 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for financial year 2018 (notified under document C(2019) 3817) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 51 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Pursuant to Article 51 of Regulation (EU) No 1306/2013, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and an audit opinion regarding the completeness, accuracy and veracity of the accounts and the reports established by the certification bodies, has to clear the accounts of the paying agencies referred to in Article 7 of that Regulation prior to 31 May of the year following the budget year in question. (2) In accordance with Article 39 of Regulation (EU) No 1306/2013 the agricultural financial year begins on 16 October of year N  1 and ends on 15 October of year N. When clearing the accounts for financial year 2018, for the purpose of aligning the reference period for the European Agricultural Fund for Rural Development (EAFRD) expenditure with that of the European Agricultural Guarantee Fund (EAGF), account should be taken of expenditure incurred by the Member States between 16 October 2017 and 15 October 2018, as provided for in Article 11(1) of Commission Implementing Regulation (EU) No 908/2014 (2). (3) The second subparagraph of Article 33(2) of Implementing Regulation (EU) No 908/2014 provides that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in Article 33(1) of that Regulation, are to be established by deducting the intermediate payments for the financial year concerned from the expenditure recognised for that year in accordance with Article 33(1). The Commission is to deduct that amount from or add it to the next intermediate payment. (4) The Commission has checked the information submitted by the Member States and has communicated the results of its checks to the Member States before 30 April 2019, along with the necessary amendments. (5) For certain paying agencies, the annual accounts and the accompanying documents permit the Commission to take a decision on the completeness, accuracy and veracity of the annual accounts submitted. (6) The information submitted by certain other paying agencies requires additional inquiries and their accounts cannot therefore be cleared in this Decision. (7) In accordance with Article 83 of Regulation (EU) No 1303/2013 the deadline for interim payments, as the one laid down in Article 36(5) of Regulation (EU) No 1306/2013, may be interrupted for a maximum period of six months in order to carry out additional verifications following information received that these payments are linked to an irregularity having serious financial consequences. In adopting this Decision, the Commission should take into account the amounts interrupted in order to avoid making any inappropriate or untimely payments. (8) Pursuant to Article 54(2) of Regulation (EU) No 1306/2013, 50 % of the financial consequences of non-recovery of irregularities should be borne by the Member State concerned, if recovery has not taken place within four years from the date of the recovery request, or within eight years where the recovery is taken before the national courts. Article 54(4) of Regulation (EU) No 1306/2013 requires Member States to attach to the annual accounts that they have to submit to the Commission, pursuant to Article 29 of Implementing Regulation (EU) No 908/2014, a certified table reflecting the amounts to be borne by them under Article 54(2) of Regulation (EU) No 1306/2013. Rules on the application of the Member States' obligation to report the amounts to be recovered are laid down in Implementing Regulation (EU) No 908/2014. Annex II to Implementing Regulation (EU) No 908/2014 sets out the model of the table that Member States have to use to provide information about amounts to be recovered. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four or eight years respectively. (9) Pursuant to Article 54(3) of Regulation (EU) No 1306/2013, on duly justified grounds, Member States may decide not to pursue recovery. Such a decision may be taken only if the costs already, and likely to be, incurred total more than the amount to be recovered, or if the recovery proves impossible owing to the insolvency recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If the decision has been taken within four years from the date of recovery request, or within eight years where the recovery is taken before the national courts, 100 % of the financial consequences of the non-recovery should be borne by the Union budget. The amounts for which a particular Member State decided not to pursue recovery and the grounds for its decision are shown in the summary report referred to in Article 54(4) of Regulation (EU) No 1306/2013 in conjunction with point (c)(iv) of the first subparagraph of Article 102(1) of that Regulation. Therefore, such amounts should not be charged to the Member States concerned and are consequently to be borne by the Union budget. (10) This Decision should also take into account the amounts that are still to be charged to the Member States as a result of the application of Article 54(2) of Regulation (EU) No 1306/2013 in relation to the 2007-2013 programming period for EAFRD. (11) Pursuant to Article 41 of Regulation (EU) No 1306/2013, the Commission has already reduced or suspended a number of intermediate payments for financial year 2018 due to expenditure not effected in accordance with Union rules. In this Decision, the Commission should take into account such reduced or suspended amounts on the basis of Article 41 of Regulation (EU) No 1306/2013, in order to avoid making any undue,or untimely, payments or reimbursements that could later be subject to financial correction. (12) In accordance with Article 51 of Regulation (EU) No 1306/2013, this Decision should be without prejudice to the decisions the Commission may take subsequently to exclude from Union financing expenditure not effected in accordance with Union rules, HAS ADOPTED THIS DECISION: Article 1 With the exception of the paying agencies referred to in Article 2, the accounts of the Member States' paying agencies are hereby cleared as regards expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in respect of financial year 2018 and relating to the 2014-2020 programming period. The amounts recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, are set out in Annex I. Article 2 For financial year 2018, the accounts of the Member States' paying agencies in respect of expenditure for Rural Development programmes financed by the EAFRD relating to the 2014-2020 programming period, as set out in Annex II, are not covered by this Decision and shall be the subject of a future clearance of accounts Decision. Article 3 The amounts to be charged to the Member States, as a result of the application of Article 54(2) of Regulation (EU) No 1306/2013 relating to the 2014-2020 programming period and to the 2007-2013 programming period for the European Agricultural Fund for Rural Development (EAFRD), are set out in Annex III to this Decision. Article 4 This Decision is without prejudice to future conformity clearance decisions that the Commission may take pursuant to Article 52 of Regulation (EU) No 1306/2013 to exclude from Union financing expenditure not effected in accordance with Union rules. Article 5 This Decision is addressed to the Member States. Done at Brussels, 22 May 2019. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). ANNEX I CLEARED EAFRD EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME FOR FINANCIAL YEAR 2018 AMOUNT TO BE RECOVERED FROM OR PAID TO THE MEMBER STATE PER PROGRAMME Approved programmes with declared expenditure for EAFRD 2014-2020 (EUR) MS CCI Expenditure 2018 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2018 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State i ii iii = i + ii iv v = iii  iv vi vii = v  vi AT 2014AT06RDNP001 522 020 035,12 0,00 522 020 035,12 0,00 522 020 035,12 512 890 738,99 9 129 296,13 BE 2014BE06RDRP001 38 520 111,32 0,00 38 520 111,32 0,00 38 520 111,32 38 520 095,94 15,38 BE 2014BE06RDRP002 30 294 877,02 0,00 30 294 877,02 0,00 30 294 877,02 30 319 674,43  24 797,41 BG 2014BG06RDNP001 205 686 970,07 0,00 205 686 970,07 0,00 205 686 970,07 206 442 232,26  755 262,19 CY 2014CY06RDNP001 14 520 014,26 0,00 14 520 014,26 0,00 14 520 014,26 14 520 014,26 0,00 CZ 2014CZ06RDNP001 323 611 581,76 0,00 323 611 581,76 0,00 323 611 581,76 323 613 468,79  1 887,03 DE 2014DE06RDRN001 676 761,19 0,00 676 761,19 0,00 676 761,19 676 761,19 0,00 DE 2014DE06RDRP003 85 593 723,78 0,00 85 593 723,78 0,00 85 593 723,78 85 594 307,99  584,21 DE 2014DE06RDRP004 192 663 260,91 0,00 192 663 260,91 0,00 192 663 260,91 192 663 260,91 0,00 DE 2014DE06RDRP007 107 756 134,37 0,00 107 756 134,37 0,00 107 756 134,37 107 756 187,14  52,77 DE 2014DE06RDRP010 37 547 775,80 0,00 37 547 775,80 0,00 37 547 775,80 37 547 775,80 0,00 DE 2014DE06RDRP011 106 103 576,84 0,00 106 103 576,84 0,00 106 103 576,84 106 103 576,84 0,00 DE 2014DE06RDRP012 159 980 251,69 0,00 159 980 251,69 0,00 159 980 251,69 159 980 251,69 0,00 DE 2014DE06RDRP015 74 846 524,24 0,00 74 846 524,24 0,00 74 846 524,24 74 863 576,45  17 052,21 DE 2014DE06RDRP017 28 525 458,51 0,00 28 525 458,51 0,00 28 525 458,51 28 525 458,51 0,00 DE 2014DE06RDRP018 5 712 422,22 0,00 5 712 422,22 0,00 5 712 422,22 5 712 422,22 0,00 DE 2014DE06RDRP019 96 236 434,91 0,00 96 236 434,91 0,00 96 236 434,91 96 236 434,91 0,00 DE 2014DE06RDRP020 82 615 965,52 0,00 82 615 965,52 0,00 82 615 965,52 82 615 967,05  1,53 DE 2014DE06RDRP021 50 602 977,48 0,00 50 602 977,48 0,00 50 602 977,48 50 602 995,25  17,77 DE 2014DE06RDRP023 88 724 913,44 0,00 88 724 913,44 0,00 88 724 913,44 88 789 431,82  64 518,38 DK 2014DK06RDNP001 88 173 489,16 0,00 88 173 489,16 0,00 88 173 489,16 90 286 808,00  2 113 318,84 EE 2014EE06RDNP001 128 116 444,94 0,00 128 116 444,94 0,00 128 116 444,94 128 116 573,13  128,19 ES 2014ES06RDNP001 17 496 370,85 0,00 17 496 370,85 0,00 17 496 370,85 17 496 370,83 0,02 ES 2014ES06RDRP001 159 160 971,25 0,00 159 160 971,25 0,00 159 160 971,25 159 160 882,11 89,14 ES 2014ES06RDRP002 59 746 787,83 0,00 59 746 787,83 0,00 59 746 787,83 59 746 781,59 6,24 ES 2014ES06RDRP003 29 251 334,24 0,00 29 251 334,24 0,00 29 251 334,24 29 257 571,77  6 237,53 ES 2014ES06RDRP004 11 807 069,47 0,00 11 807 069,47 0,00 11 807 069,47 11 826 785,09  19 715,62 ES 2014ES06RDRP005 27 976 434,37 0,00 27 976 434,37 0,00 27 976 434,37 27 976 434,38  0,01 ES 2014ES06RDRP006 14 557 450,46 0,00 14 557 450,46 0,00 14 557 450,46 14 557 451,27  0,81 ES 2014ES06RDRP007 113 236 476,41 0,00 113 236 476,41 0,00 113 236 476,41 113 221 366,35 15 110,06 ES 2014ES06RDRP008 97 338 070,90 0,00 97 338 070,90 0,00 97 338 070,90 97 335 793,72 2 277,18 ES 2014ES06RDRP009 43 693 511,34 0,00 43 693 511,34 0,00 43 693 511,34 43 693 511,02 0,32 ES 2014ES06RDRP010 89 910 498,20 0,00 89 910 498,20 0,00 89 910 498,20 89 910 463,71 34,49 ES 2014ES06RDRP011 131 571 942,91 0,00 131 571 942,91 0,00 131 571 942,91 131 571 922,68 20,23 ES 2014ES06RDRP012 4 328 278,65 0,00 4 328 278,65 0,00 4 328 278,65 4 328 277,55 1,10 ES 2014ES06RDRP013 31 330 225,16 0,00 31 330 225,16 0,00 31 330 225,16 31 330 220,23 4,93 ES 2014ES06RDRP015 17 357 722,06 0,00 17 357 722,06 0,00 17 357 722,06 17 357 732,12  10,06 ES 2014ES06RDRP016 9 152 786,14 0,00 9 152 786,14 0,00 9 152 786,14 9 152 782,54 3,60 ES 2014ES06RDRP017 23 179 771,16 0,00 23 179 771,16 0,00 23 179 771,16 23 179 771,15 0,01 FI 2014FI06RDRP001 348 074 461,43 0,00 348 074 461,43 0,00 348 074 461,43 348 076 443,41  1 981,98 FI 2014FI06RDRP002 3 711 545,03 0,00 3 711 545,03 0,00 3 711 545,03 3 711 545,03 0,00 FR 2014FR06RDNP001 197 685 587,50 0,00 197 685 587,50 0,00 197 685 587,50 197 685 587,50 0,00 FR 2014FR06RDRN001 1 833 799,23 0,00 1 833 799,23 0,00 1 833 799,23 1 833 799,23 0,00 FR 2014FR06RDRP001 24 153 447,95 0,00 24 153 447,95 0,00 24 153 447,95 24 153 456,07  8,12 FR 2014FR06RDRP002 6 561 044,21 0,00 6 561 044,21 0,00 6 561 044,21 6 561 044,19 0,02 FR 2014FR06RDRP003 5 760 322,88 0,00 5 760 322,88 0,00 5 760 322,88 5 760 322,88 0,00 FR 2014FR06RDRP004 37 876 388,14 0,00 37 876 388,14 0,00 37 876 388,14 37 876 380,02 8,12 FR 2014FR06RDRP006 4 879 050,25 0,00 4 879 050,25 0,00 4 879 050,25 4 879 050,25 0,00 FR 2014FR06RDRP011 7 620 346,22 0,00 7 620 346,22 0,00 7 620 346,22 7 620 346,23  0,01 FR 2014FR06RDRP021 22 926 000,33 0,00 22 926 000,33 0,00 22 926 000,33 22 926 000,32 0,01 FR 2014FR06RDRP022 8 204 484,56 0,00 8 204 484,56 0,00 8 204 484,56 8 204 484,58  0,02 FR 2014FR06RDRP023 8 862 307,25 0,00 8 862 307,25 0,00 8 862 307,25 8 862 307,25 0,00 FR 2014FR06RDRP024 48 604 047,72 0,00 48 604 047,72 0,00 48 604 047,72 48 604 047,72 0,00 FR 2014FR06RDRP025 44 564 654,55 0,00 44 564 654,55 0,00 44 564 654,55 44 564 654,56  0,01 FR 2014FR06RDRP026 79 594 052,61 0,00 79 594 052,61 0,00 79 594 052,61 79 594 052,60 0,01 FR 2014FR06RDRP031 12 002 300,22 0,00 12 002 300,22 0,00 12 002 300,22 12 002 300,22 0,00 FR 2014FR06RDRP041 41 062 964,63 0,00 41 062 964,63 0,00 41 062 964,63 41 062 964,64  0,01 FR 2014FR06RDRP042 12 973 287,27 0,00 12 973 287,27 0,00 12 973 287,27 12 973 287,25 0,02 FR 2014FR06RDRP043 60 350 115,32 0,00 60 350 115,32 0,00 60 350 115,32 60 350 115,31 0,01 FR 2014FR06RDRP052 65 791 635,41 0,00 65 791 635,41 0,00 65 791 635,41 65 791 635,39 0,02 FR 2014FR06RDRP053 59 541 153,53 0,00 59 541 153,53 0,00 59 541 153,53 59 541 153,54  0,01 FR 2014FR06RDRP054 60 363 799,95 0,00 60 363 799,95 0,00 60 363 799,95 60 363 799,96  0,01 FR 2014FR06RDRP072 84 473 332,28 0,00 84 473 332,28 0,00 84 473 332,28 84 473 332,28 0,00 FR 2014FR06RDRP073 213 889 042,17 0,00 213 889 042,17 0,00 213 889 042,17 213 889 042,15 0,02 FR 2014FR06RDRP074 88 417 755,10 0,00 88 417 755,10 0,00 88 417 755,10 88 417 755,09 0,01 FR 2014FR06RDRP082 150 503 849,61 0,00 150 503 849,61 0,00 150 503 849,61 150 503 849,60 0,01 FR 2014FR06RDRP083 174 012 973,41 0,00 174 012 973,41 0,00 174 012 973,41 174 012 973,41 0,00 FR 2014FR06RDRP091 89 559 508,54 0,00 89 559 508,54 0,00 89 559 508,54 89 559 508,48 0,06 FR 2014FR06RDRP093 78 272 207,24 0,00 78 272 207,24 0,00 78 272 207,24 78 272 207,23 0,01 EL 2014GR06RDNP001 579 944 680,26 0,00 579 944 680,26 0,00 579 944 680,26 579 944 679,97 0,29 HR 2014HR06RDNP001 206 317 522,64 0,00 206 317 522,64 0,00 206 317 522,64 206 367 510,78  49 988,14 HU 2014HU06RDNP001 385 929 543,71 0,00 385 929 543,71 0,00 385 929 543,71 385 929 564,57  20,86 IE 2014IE06RDNP001 318 665 239,75 0,00 318 665 239,75 0,00 318 665 239,75 318 693 515,27  28 275,52 IT 2014IT06RDNP001 112 491 724,71 0,00 112 491 724,71 0,00 112 491 724,71 112 491 671,79 52,92 IT 2014IT06RDRN001 0,00 0,00 0,00 0,00 0,00 0,00 0,00 IT 2014IT06RDRP001 10 085 080,90 0,00 10 085 080,90 0,00 10 085 080,90 10 086 920,19  1 839,29 IT 2014IT06RDRP002 31 172 695,15 0,00 31 172 695,15 0,00 31 172 695,15 31 173 334,82  639,67 IT 2014IT06RDRP003 55 799 478,01 0,00 55 799 478,01 0,00 55 799 478,01 55 716 038,08 83 439,93 IT 2014IT06RDRP004 14 395 930,94 0,00 14 395 930,94 0,00 14 395 930,94 14 395 931,16  0,22 IT 2014IT06RDRP005 37 431 739,83 0,00 37 431 739,83 0,00 37 431 739,83 37 432 438,25  698,42 IT 2014IT06RDRP006 7 876 005,89 0,00 7 876 005,89 0,00 7 876 005,89 7 876 005,97  0,08 IT 2014IT06RDRP007 41 819 104,69 0,00 41 819 104,69 0,00 41 819 104,69 41 823 648,02  4 543,33 IT 2014IT06RDRP008 16 380 168,96 0,00 16 380 168,96 0,00 16 380 168,96 16 380 168,83 0,13 IT 2014IT06RDRP009 63 175 360,10 0,00 63 175 360,10 0,00 63 175 360,10 63 175 359,91 0,19 IT 2014IT06RDRP010 39 645 804,71 0,00 39 645 804,71 0,00 39 645 804,71 39 645 804,22 0,49 IT 2014IT06RDRP011 16 604 563,71 0,00 16 604 563,71 0,00 16 604 563,71 16 604 563,76  0,05 IT 2014IT06RDRP012 35 345 143,27 0,00 35 345 143,27 0,00 35 345 143,27 35 354 956,27  9 813,00 IT 2014IT06RDRP013 9 687 512,97 0,00 9 687 512,97 0,00 9 687 512,97 9 687 512,88 0,09 IT 2014IT06RDRP014 63 566 185,57 0,00 63 566 185,57 0,00 63 566 185,57 63 566 205,10  19,53 IT 2014IT06RDRP015 14 815 565,50 0,00 14 815 565,50 0,00 14 815 565,50 14 815 565,50 0,00 IT 2014IT06RDRP016 64 784 415,43 0,00 64 784 415,43 0,00 64 784 415,43 64 785 375,84  960,41 IT 2014IT06RDRP017 29 206 933,27 0,00 29 206 933,27 0,00 29 206 933,27 29 206 933,08 0,19 IT 2014IT06RDRP018 91 232 709,95 0,00 91 232 709,95 0,00 91 232 709,95 91 232 707,48 2,47 IT 2014IT06RDRP019 127 792 613,65 0,00 127 792 613,65 0,00 127 792 613,65 127 792 612,64 1,01 IT 2014IT06RDRP020 61 337 381,19 0,00 61 337 381,19 0,00 61 337 381,19 61 420 145,93  82 764,74 IT 2014IT06RDRP021 101 184 836,76 0,00 101 184 836,76 0,00 101 184 836,76 101 185 876,24  1 039,48 LT 2014LT06RDNP001 217 968 916,81 0,00 217 968 916,81 0,00 217 968 916,81 217 968 915,16 1,65 LU 2014LU06RDNP001 14 421 021,16 0,00 14 421 021,16 0,00 14 421 021,16 14 423 917,80  2 896,64 LV 2014LV06RDNP001 192 664 100,71 0,00 192 664 100,71 0,00 192 664 100,71 192 664 100,71 0,00 MT 2014MT06RDNP001 9 391 258,52 0,00 9 391 258,52 0,00 9 391 258,52 9 391 233,59 24,93 NL 2014NL06RDNP001 78 454 999,06 0,00 78 454 999,06 0,00 78 454 999,06 78 872 015,79  417 016,73 PL 2014PL06RDNP001 944 566 130,00 0,00 944 566 130,00 0,00 944 566 130,00 944 571 175,78  5 045,78 PT 2014PT06RDRP001 42 549 866,78 0,00 42 549 866,78 0,00 42 549 866,78 42 549 858,14 8,64 PT 2014PT06RDRP002 440 013 783,91 0,00 440 013 783,91 0,00 440 013 783,91 440 007 910,96 5 872,95 PT 2014PT06RDRP003 20 033 947,26 0,00 20 033 947,26 0,00 20 033 947,26 20 033 941,68 5,58 RO 2014RO06RDNP001 1 151 317 715,84  5 183 398,75 1 146 134 317,09 0,00 1 146 134 317,09 1 146 256 355,04  122 037,95 SE 2014SE06RDNP001 195 643 074,19 0,00 195 643 074,19 0,00 195 643 074,19 195 664 681,71  21 607,52 SI 2014SI06RDNP001 111 078 221,00 0,00 111 078 221,00 0,00 111 078 221,00 111 078 257,04  36,04 SK 2014SK06RDNP001 200 198 632,37 0,00 200 198 632,37 0,00 200 198 632,37 200 196 935,13 1 697,24 ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2018  EAFRD List of the Paying Agencies and programmes for which the accounts are disjoined and are subject of a later clearance decision Member State Paying Agency Programme ES Departamento de Desarrollo Rural, Medio Ambiente y AdministraciÃ ³n Local del Gobierno de Navarra 2014ES06RDRP014 FR Office du DÃ ©veloppement Agricole et Rural de Corse 2014FR06RDRP094 ANNEX III CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2018 - EAFRD Corrections according to Article 54(2) of Regulation (EU) 1306/2013 (*1) Corrections Related to the 2014-2020 Programming Period Corrections Related to the 2007-2013 Programming Period Member State Currency In National currency In Euro In National currency In Euro AT EUR     BE EUR    651,26 BG BGN   443 050,55  CY EUR     CZ CZK   838 197,75  DE EUR    287 200,70 DK DKK   721 265,67  EE EUR    148 651,02 ES (*1) EUR    992 954,85 FI EUR    34 956,43 FR (*1) EUR  728,90  1 877 775,76 EL EUR    480 848,59 HR HRK     HU HUF   582 882 245,00  IE EUR  364,95  409 240,92 IT EUR    422 224,89 LT EUR    56 868,65 LU EUR     LV EUR    34 361,54 MT EUR    14 557,28 NL EUR    6 180,20 PL PLN   1 961 962,42  PT EUR    1 226 109,23 RO RON   664 129,21  SE SEK   151 557,03  SI EUR    25 660,59 SK EUR    309 851,55 (*1) In respect of the paying agencies for which the accounts are disjoined, the reduction as laid down in Article 54(2) is to be applied once the accounts are proposed for clearance.